Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to an amendment filed 1/19/2021. 
Claims 21 and 24-29 are pending. 
This application claims priority to US 13/527,350 filed 6/19/2012, now abandoned, which is a continuation in part of 12/305,869 filed 4/12/2010, now abandoned, which is a 371 filing of PCT/US2008/054911 filed 2/25/2008 which claims priority to provisional application 60/891,369 filed 2/23/2007. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 24-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mah et al (US 20060078542; see entire document) in view of Sigg et al (US 20090099611; see entire document) and Dinsmore et al (US 20070059288; see entire document) and further in view of view of Fisher et al (U.S. application 20070155688; see entire document) or Souza et al (US 20030100526; see entire document). This rejection is maintained for reasons of record in the office action mailed 5/13/19 and 12/24/2020. 
Mah et al teach a method of treating Pompe using human GAA. The method of administration involves a number of routes including intravenous, intramuscular and intraorgan in the targeted cell”.  
[0048] Naturally, it will be important to employ a promoter that effectively directs the expression of the therapeutic agent-encoding nucleic acid segment in the cell type, organism, or even animal, chosen for expression. The use of promoter and cell type combinations for protein expression is generally known to those of skill in the art of molecular biology, for example, see Sambrook et al. (1989), incorporated herein by reference.  The promoters employed may be constitutive, or inducible, and can be used under the appropriate conditions to direct high-level expression of the introduced DNA segment.


To this end, the target tissue is 
[0022] Preferably, the mammalian therapeutic agent is a peptide, polypeptide, enzyme, protein, antisense, or ribozyme that can be expressed in one or more human tissues, and particularly in human muscle tissues, such as diaphragm and cardiac muscle tissues. 

Hence, Mah explicitly teaches promotes that will mediate expression in muscle cells. Sigg et al and Dinsmore need not supplement this, therefore, as the teachings are present in Mah. 

            The rAAV2/9 is known to be used to deliver to the myocardium by any method (see e.g. Sigg et al ¶0032 and 0038). 
And myocardial administration uses intrathoracic administration (see e.g. Dinsmore et al; see e.g. ¶0152). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use rAAV2/9 to treat Pompe with GAA using intrathoracic administration among other means because Mah teaches that Pompe can be treated using rAAV expressing GAA by targeting for example myocardium and because Sigg teaches that rAAV2/9 is designed for myocardium tropism.  One would have been motivated to do so in order to receive the expected benefit of improving tropism and localization to the target organs by using optimized rAAV and administration modes.  Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to treat Pompe disease in a subject using GAA delivered with a rAAV2/9 wherein the promoter mediates expression in the muscle. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Mah teaches use of AAV to deliver GAA to subjects with Pompe disease; 2) Mah et al teaches that the gene is expressed by promoters that will direct expression in the target cell (i.e. cardiac and muscle) and 3) Sigge teaches the advantage of rAAV2/9 for such cells. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded cells would allow proper genetic analysis.

Fisher et al teach that the desmin promoter is a powerful promoter that can be used in systems in place of the CMV promoter (see e.g. ¶ 0081). Souza et al teach use of the desmin promoter in muscle specific situations (see e.g. ¶ 0040).

Response to Arguments
Applicants argue that Sigg does not qualify as prior art based upon a Declaration of prior invention that establishes an earlier date by applicants. The Declaration and accompanying results have been reviewed and establish the following. Desmin as well as muscle creatine kinase promoter and operably linked to GAA and inserted into AAV2 vectors (lab notebooks). The protocols submitted with the Declaration propose use of Pompe mice administered with a variety of AAV serotypes with GAA, The modes of administration includes by intramuscular and intrathoracic means.
The 37 CFR 1.131(a) affidavit or declaration must establish possession of either the whole invention claimed or something falling within the claim (such as a species of a claimed genus), in the sense that the claim as a whole reads on it. 
	 
In this case, the evidence actually states that intravenous administration cannot work adequately. 
The potential role of the CNS in GSDII-related respiratory insufficiency is extremely important in the context of clinical therapeutic approaches. When the GAA enzyme is delivered intravenously (i.e. enzyme replacement therapy, the best current clinical therapy) it does not cross the blood-brain-barrier (Bijvoet et ai. 1999). Our preliminary data suggest that the overall lack of success of GAA enzyme replacement therapy in GSDII patients (van der Pioeg 2005) reflects the inability of intravenously delivered GAA to cross the blood brain barrier and thus “treat” CNS pathology.

Applicants argue but do not provide evidence of possession of promoters other than des and mck. And the des promoter is the only evidence based promoter commensurate with the specification (other than CMV). The specification does not teach use of mck. Hence, the data is sufficient to show prior possession of AAV2/9 for treatment of Pompe disease when under control of CMV and Desmin promoters wherein administration is intrathoracic, intraspinal, intramuscular and intracardiac.  

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21 and 24-29 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-23 and 41 of US Application 15/088,167.  This rejection is maintained for reasons of records in the previous office action.
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in US Application 15/088,167.  That is, the cited claims of US application 15/088,167 anticipate and fall entirely within the scope of the rejected claims of the instant application.  
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the US Application 15/088,167, then two different assignees would hold a patent to the claimed invention of US application 15/088,167, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicants request for abeyance is acknowledged. The rejection stands until the claims are either amended or else a terminal disclaimer is filed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633